DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

EXAMINER’S NOTE
The Applicant is encouraged to amend the claim language to include elements of the invention specifically, and to better capture its novelty. As currently presented much of the invention is unclear, well-known and not even appropriate claim language (see part C of the claim). The Applicant is encouraged to seek legal assistance to better draft claim language in order to better facility the application, and more properly draft claim language. 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1 is rejected under 35 U.S.C 103 as being unpatentable over Chowdhury (US 2012/0158790), hereon referred to as Chowdhury, in view of Liu (US 2006/0085737), and hereon referred to as Liu. 
	In regards to claim 1, Chowdhury discloses encrypting arbitrary length plaintext and a password into a positive integer while an encryption algorithm uses a virtual tree, where each element is associated with a single character, a story and a positive decimal integer (The invention can utilize tree’s and tree based data in its encryption algorithm, where the data may be defined as characters, symbols, strings and the like (stories); Though elements such as encrypting plaintext and password into to integer are not explicitly mentioned, the Examiner takes official notice that these are merely design elements, obvious and well known to an ordinary skill in the art for any basic encryption scheme/algorithm such as the one mentioned in the Chowdhury reference; Paragraphs 0052-0054; 0162; Fig.1-2 & 5-7).
	However, Chowdhury does not disclose at the transmitting site obtains the original plaintext and a password then generates a cipher text which is a single positive integer of arbitrary length, while the algorithm at the receiving site uses the same password and the single positive integer and produces the original plaintext identical to the plaintext at the transmitting site. In an analogous art Liu discloses at the transmitting site obtains the original plaintext and a password then generates a cipher text which is a single positive integer of arbitrary length, while the algorithm at the receiving site uses the same password and the single positive integer and produces the original plaintext identical to the plaintext at the transmitting site (Utilizing the password with the encryption function on the plaintext to generate a ciphertext; A process conducted at and with different replica devices utilizing a checksum, same write operations; A verification value, and the value of the generated checksum is compared against the local checksum received to determine if they match; Paragraphs 0023; 0043; 0082 Figs.1-7). 
At the time before the effective filing date of the invention, it would have been obvious to the one with ordinary skill in the art to combine the teachings disclosed by Chowdhury, with the teachings disclosed by Liu regarding at the transmitting site obtains the original plaintext and a password then generates a cipher text which is a single positive integer of arbitrary length, while the algorithm at the receiving site uses the same password and the single positive integer and produces the original plaintext identical to the plaintext at the transmitting site. The suggestion/motivation of the combination would have been to improve the availability, performance, and/or reliability of data (Liu; Paragraph 0002). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARIF E ULLAH whose telephone number is (571)272-5453. The examiner can normally be reached Mon-Fri 7:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARIF E ULLAH/               Primary Examiner, Art Unit 2495